Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 25, 2022 has been entered. Claims 1, 2, 4-10 remain pending in the application. Applicant’s amendments to the Drawings, and Claims have overcome the drawings objection, claim objections and 112(b) rejections previously set forth in the Non‐Final Office Action mailed September 27, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities: the term, “ISTE” should be spelled out to define the ISTE for use later in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, it recites an extension adaptive lane keeping control method comprising establishing a three-degree-of-freedom dynamics model, and designing the upper ISTE extension controller, a lower layer speed extension controller and a lower layer deviation tracking extension controller (hereinafter, the controllers). Claim 1 comprises steps related mathematical operations based on the model to design the controllers. Specific equations for the lane line fitting are included. 
Claim 1 is directed toward a method and thus falls within one of the statutory categories. As explained above, claim 1 is directed to an abstract idea related to mathematical concepts. Claim 1 does not recite additional elements that integrate the judicial exception into a practical application because the controllers are merely generic controllers to implement results produced by the steps of the method and no particular machine element integral to claim 1 is described. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the controllers are considered generic, conventional controllers, previously known to the industry, specified at a high level of generality, simply appended to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 2, which depends from claim 1, adds only mathematical equations for the three-degree-of-freedom dynamics model and the preview deviation equation.
Claim 4 is similar to claim 1 from the perspective of 101 rejection. In claim 4, the included mathematical equations are related to the extension control index calculation and the classic domain boundary. Similar reasoning from claim 1 applies to claim 4.
Claim 5, which depends from claim 4, adds only mathematical equations for the calculation of the control index ISTE correlation function.
Claim 6, which depends from claim 5, adds only mathematical equations for the upper layer extension controller decision.
Claim 7, which depends from claim 5, adds only mathematical equations for the designing of the lower layer speed extension controller.
Claim 8 is similar to claim 1 from the perspective of 101 rejection. In claim 8, the included mathematical equations are related to the extraction of the lower layer deviation tracking extension feature quantity and dividing domain boundary, and designing a lower layer extension controller correlation function. Similar reasoning from claim 1 applies to claim 8.
Claim 9, which depends from claim 8, adds only mathematical equations for the lower layer measurement mode. 
Claim 10, which depends from claim 9, adds only mathematical equations for calculating the front wheel angle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the following limitations have no antecedent bases. 
In line 5: the lane line fitting calculation; line 6: the upper ISTE extension controller; line 8: the control index, the ISTE domain boundary; line 9: the control index ISTE correlation function; line 13: the extraction, the lower layer deviation tracking extension feature quantity; line 17: the lower controller, the measurement mode; line 20: the vehicle camera, line 21: the curve. 
In claim 4, the following limitations have no antecedent bases.
	In line 5, the lane line fitting calculation; line 6: the upper ISTE extension controller; line 8: the control index, the ISTE domain boundary; line 9: the control index ISTE correlation function; line 13: the extraction, the lower layer deviation tracking extension feature quantity; line 17: the lower controller, the measurement mode.
	In line 33, the meaning of the limitation, “the value can be expressed as follows” is unclear. In line 42, the meaning of the limitation, “the value can be expressed as follows” is unclear. The limitations make it indefinite as to if the equation recited is included in the claim or not.	For purposes of examination, the limitations are considered that the values are expressed as follows.
	In claim 6, the following limitations have no antecedent bases.
	In lines 5, 6: the original control coefficient; line 10: the lower characteristic state; lines 13: the characteristic state.
In claim 7, the following limitations have no antecedent bases. 
In line 5: the lane line fitting calculation; line 6: the upper ISTE extension controller; line 8: the control index, the ISTE domain boundary; line 9: the control index ISTE correlation function; line 13: the extraction, the lower layer deviation tracking extension feature quantity; line 17: the lower controller; lines 17-18: the measurement mode. 
	In claim 8, lines 29, 30, the meaning of the limitation, “the optimal point can be obtained as follows” is unclear. The limitations make it indefinite as to if the equation recited is included in the claim or not. For purposes of examination, the limitation is considered that the optimal point is obtained as follows.
	Claims 2, 5, 9, 10 are also rejected under section 112(b) for depending from rejected base claims.

Response to Arguments
Applicant’s arguments, see Response to Office Action, filed January 25, 2022, with respect to 102, 103 rejections have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 1 and 35 USC 103 rejection of claim 2 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661